Citation Nr: 1544257	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  08-29 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for a left leg disorder, to include as due to an undiagnosed illness.

3.  Entitlement to an increased rating for degenerative joint disease, residuals of a fracture of the left ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to October 1982 and September 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals  (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded this case in February 2012, so that a Board hearing could be scheduled.  A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in June 2012.  Thereafter, the case was remanded in November 2012 for further development.  The case has been returned for review.  

As noted in the prior Remand, the issue of service connection for uvulitis has been raised by the record via statements from the Veteran's representative at the June 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The claims for service connection for a left leg disorder, to include as due to an undiagnosed illness, and for an increased rating for degenerative joint disease of the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's hearing loss did not manifest during active service or within one year of separation, and is not related to any incident of service, including noise exposure or acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not satisfied.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In October 2008, the Veteran received a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied discussed the "downstream" disability rating and effective date elements of his claim.  So he has received all required notice concerning his claim.

And as for the duty to assist, the RO obtained private audiology reports from his place of employment as well as VA treatment records.  During the course of his appeal, the RO has requested that he identify any outstanding records, VA or private, and there is no suggestion there are additional records that need to be obtained, which are obtainable.  

The RO previously attempted to obtain the Veteran's service treatment records from the National Personnel Records Center and his Reserves Unit but their efforts were unsuccessful.  The Veteran was notified of the RO's efforts and given an opportunity to respond. See 38 C.F.R. § 3.159(e).  It appears that the copies of the service treatment records submitted by the Veteran are complete.  Therefore, no further development is necessary in this regard.

An adequate VA examination and opinion were provided in January 2013.   See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient to make a fully informed decision on this claim, as it includes a review of the Veteran's medical history, the clinical findings made on examination, and an opinion with a supporting explanation that is consistent with the evidence of record and can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").   Accordingly, the examination and opinion are adequate for the purposes of this decision.   

With regard to the Board video-conference hearing, the undersigned noted the issue on appeal and the deficiency in the claim, and engaged in a dialogue with the Veteran towards substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

Service Connection 

The Veteran seeks service connection for hearing loss.  He testified at his Board hearing that his duties in the military involved working around loud generators.  He also indicated that he had post-service noise exposure during his employment in textiles. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).   

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.   Fountain v. McDonald, No. 13-0540 (Vet. App. 2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.   Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   

A March 2010 VA examination report reflects audiometric findings establishing the presence of a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385.  In-service noise exposure is also established.  In statements to examiners it was noted that the Veteran was in the Army and in the Reserves for 16 years.  He stated that he was a missile crewmember and was exposed to M-12s.  In reviewing his DD 214 (Armed Forces of the United States Report of Transfer or Discharge), his primary occupational specialty was listed as chemical operational specialist.  The Veteran is competent to describe what he experienced while in military service, and the Board also finds that his statements in regard to his noise exposure are credible and consistent with his military service.  See 38 U.S.C.A. § 1154(a).  

While in-service noise exposure is established, the preponderance of the evidence shows that the Veteran's hearing loss is not related to such exposure or otherwise related to service.  In this regard, his hearing loss did not manifest during service and audiometric readings during active service all show normal hearing.  Specifically, on examination during service in April 1991, just prior to separation, the pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 15, 15, and 10 decibels, respectively; and in the left ear the pure tone thresholds were 10, 10, 15, 15, and 10 decibels, respectively.  Accordingly, the Board finds that hearing loss did not manifest during the Veteran's periods of active service.  

There is also no evidence that the Veteran's hearing loss manifested to a compensable degree within one year of service separation.  The first finding of a hearing loss disability is on a VA examination in March 2010.  

Thus, as hearing loss was not noted during service (let alone shown to be chronic), and as the STR's rather show normal hearing, service connection may not be established for hearing loss as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Fountain, supra.  Service connection also is not established on a presumptive basis for hearing loss that manifests to a compensable degree within one year of separation, since the Board finds it did not manifest at this time, as discussed above.  See 38 C.F.R. §§ 3.307(a), 3.309(a).   

Finally, the preponderance of the evidence weighs against a medical nexus between the Veteran's current hearing loss disability and his periods of service, including in-service noise exposure.

The March 2010 VA examiner noted that the Veteran was in the Army and in the Reserves for 16 years and that he was a missile crewmember and was exposed to M-12s.  Initially, the examiner stated that she could not resolve whether the Veteran's hearing loss was related to his time in service because there was no claims file for review.  However, an addendum opinion was provided in April 2010 at which time the examiner found that the Veteran's hearing loss was not caused by his military noise exposure because hearing tests were normal at discharge and during reserve service as well.  Because the basis relied on by the examiner was that the Veteran's hearing was normal at separation from service, the Board found this opinion to be inadequate and remanded the case for an additional medical opinion.  

In July 2012, the Veteran submitted a series of hearing evaluations that were conducted at his place of employment that date between January 2009 and June 2012.  The pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 25, 15, and 15 decibels (January 2009); 15, 15, 25, 15, and 15 decibels (April 2010); 15, 15, 25, 20, and 15 decibels (April 2011); and 20, 15, 25, 20, and 15 decibels (June 2012), respectively.  In the left ear the pure tone thresholds were 5, 10, 25, 15, and 10 decibels (January 2009); 15, 25, 25, 15, and 15 decibels (April 2010); 10, 15, 25, 15, and 5 decibels (April 2011); and 15, 15, 25, 20, and 5 decibels (June 2012), respectively.  There was no evidence relating a hearing loss disability to the Veteran's military service.

The Veteran had an additional VA examination in January 2013.  After considering the Veteran's relevant medical and occupational histories, the commenting VA audiologist concluded that the Veteran's hearing loss is less likely than not (less than 50/50 probability) caused by or a result of noise trauma during his military service.  In explanation, this examiner pointed out the Veteran's induction and separation audiograms indicate normal hearing bilaterally.  The audiologist went on to note that the closest audiogram to compare his post deployment was an August 1988 examination, which showed no more than +5 decibel shift at any one frequency in the high frequency range.  He further noted that the Veteran worked as maintenance technician for over 25 years in a textile mill.  He was exposed to noise and was required to wear hearing protection.  The audiologist found that based on normal hearing bilaterally on separation from service; the lack of change in thresholds from 1988 to 1991 during his deployment in Desert Storm; and his post military significant noise exposure associated with his employment in a textile mill, that it is less likely than not that his current hearing loss was caused or a result of an event of military service.  He further noted that the literature did not support delayed onset due to noise exposure.  

Here, this VA compensation examiner readily acknowledged the Veteran sustained relevant injury in service (namely, acoustic trauma from noise exposure), just nonetheless ultimately determined the current hearing loss is not a consequence, so not a result of that conceded noise exposure in service.  Hence, this VA compensation examiner did not dispute the notion that there was relevant injury (noise exposure) in service, instead, determined that given the Veteran did not have any indication of any significant decibel shift based on the results of his deployment and separation audiograms, indicating that his current hearing loss is unrelated to that noise exposure in service.  Further, he noted that the literature did not support the notion of delayed-onset hearing loss, meaning hearing loss later developed.  In other words, the examiner found that hearing loss due to in-service noise exposure would have shown up on audiometric testing by the time of separation.  It is fully within the province of the VA examiner to make such a finding.  This opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by sufficient explanation that is consistent with the evidence of record.  Therefore, it carries a lot of weight in the Board's determination.  See Caluza, 7 Vet. App. at 506.  

Because the Veteran is not shown to have a medical background or medical expertise in the areas of ear or auditory issues, his unsupported assertion that his current hearing loss is related to in-service noise exposure lacks probative value, and is outweighed by the January 2013 examiner's opinion to the contrary.   See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).   

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

In February 2012, the RO denied an increased rating for the Veteran's service-connected degenerative joint disease, residuals of a prior fracture of the left ankle.  In a statement dated in January 2013, the Veteran's representative filed a notice of disagreement (NOD) to that decision (although incorrectly referred to as a February 2013 rating action).  The RO has not issued a SOC.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In the prior Remand, the Board requested an opinion regarding the Veteran's left leg complaints.  The VA examiner in January 2013 was unable to identify a diagnosable disability of the left leg.  While the VA examiner in 2013 was unable to diagnose a left leg disability, he failed to comment on the Veteran's current complaints, to include whether they are part of an undiagnosed illness.  Consequently, this medical opinion is inadequate because it fails to comply with the Board's prior remand directive.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, further comments are needed.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from March 2013 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including left leg pain and numbness.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of left leg pain and numbness are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder manifested by left leg pain and numbness had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any diagnosed disorder manifested by left leg pain and numbness proximately due to, the result of, or caused by the Veteran's service-connected degenerative joint disease and prior fracture of the left ankle?  

(f)  Has any diagnosed disorder manifested by left leg pain and numbness been aggravated (made permanently worse or increased in severity) by the Veteran's service-connected degenerative joint disease and prior fracture of the left ankle?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Upon completion of the above development, readjudicate the claim for service connection for a left leg disorder, to include as due to an undiagnosed illness.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

4.  Provide the Veteran with a statement of the case (SOC) addressing the claim of entitlement to an increased rating for degenerative joint disease and prior fracture of the left ankle.  Remind him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal should the claims be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


